Appellant again urges that the testimony of the officers as to what they saw and found upon a visit to his premises, was inadmissible. The case of Cox v. State, 111 Tex. Crim. 260, cited in our original opinion, is reviewed in the motion. We have carefully considered the contention, but are of opinion that the doctrine laid down in the Cox case was correct, that it has application in the instant case, and that the testimony of the officers was properly received.
We find in the record an unusually well prepared and able brief filed by State's counsel, the county attorney of Harrison county, who tried the case, which brief is referred to and the authorities cited in an answer to the appellant's motion herein.
The motion quotes from our opinion in which we said: "It is observed that appellant expressly gave his consent to the search," and it is insisted that before this express consent was given officer Gilstrap had made a search and found certain liquor. Re-examining the testimony of said officer we observe that he testified that he had told the jury what he saw through the window, and that he went in for the purpose of arresting appellant and others, that Mr. Henderson was in there for the same purpose, and that Henderson engaged appellant in conversation. The witness testified that while *Page 649 
Henderson and Hayes were having said conversation, witness walked up to the counter; that Henderson said something about seeing appellant sell beer, but that he did not have a search warrant. At this juncture witness said appellant remarked: "Gentlemen, you don't have to have a search warrant to search my house." Witness then went over and found a quantity of empty beer bottles in the kitchen next to the wall; and a couple of empty barrels in the kitchen. He testified "I then walked up to the counter and looked in the ice box and frigidaire plumb to the other end and found a quantity of beer in the upper end of the refrigerator." It appears from this that the appellant consented to the search before Mr. Gilstrap found the beer.
We have again reviewed the record in the light of appellant's insistence that we should not have held admissible what the officers saw through the window. The State witnesses testified that appellant had a store in which he sold cold drinks along with other things, and had a room fixed up in the back of his store for his customers and others, and that on the occasion in question a number of people went into this room, ordered, bought and paid for beer, and that they engaged in drinking same. The officers testified that they looked through the window and saw these parties drinking and paying for beer. We are not able to agree with the contention made that this testimony was not receivable. We think the contrary is the law.
It is insisted that the giving to this appellant five years under the facts of this case was a cruel and unusual punishment. It is true that five years is the maximum punishment, but the testimony in this case shows a man engaged in a public business, and selling liquor to women and young men and making boasts to them that he could do what other men could not do, and apparently having his place fixed up for the purpose of selling intoxicating liquor in violation of law. We do not feel at liberty to conclude the verdict affected by passion or prejudice, or that it is excessive.
The motion for rehearing is overruled.
Overruled.
 *Page 1